¶62 Sanders, J.
(concurring in part, dissenting in part) —  I agree with the majority that the search was unreasonable under the fourth amendment to the United States Constitution. However, I disagree the individual defendants are entitled to qualified immunity from liability under 42 U.S.C. § 1983 because they did not violate a “clearly established” right. It was clearly established by definitive case law that this warrant was void. Further, this violation occurred as a result of a municipal custom or policy which mandates municipal liability as well. On the trespass claim, while I agree with the majority that Darwin Bosteder did not comply with the nonclaim statute as to the city, I disagree the statute applies to individuals.
I. The Individual Defendants Are Not Entitled to Qualified Immunity
¶63 Government officers are liable for conduct which deprives people of their constitutional rights. 42 U.S.C. § 1983. Officials may claim an affirmative defense of qualified immunity, but that defense “must fail if the constitutional right allegedly violated was clearly established at the time of the act.” Staats v. Brown, 139 Wn.2d 757, 763, 991 P.2d 615 (2000); see also Anderson v. Creighton, 483 U.S. 635, 638-39, 107 S. Ct. 3034, 97 L. Ed. 2d 523 (1987). The government official bears the burden to prove the defense. Harlow v. Fitzgerald, 457 U.S. 800, 815, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982) (“Qualified or ‘good faith’ immunity is an affirmative defense that must be pleaded by a defendant official.”). If the defense is raised in a motion to dismiss, the allegations in the plaintiff’s complaint control the inquiry into the reasonableness of the official’s actions. See Behrens v. Pelletier, 516 U.S. 299, 309, 116 S. Ct. 834, 133 L. Ed. 2d *52773 (1996) (“At that earlier stage, it is the defendant’s conduct as alleged in the complaint that is scrutinized for ‘objective legal reasonableness.’ ”). The United States Supreme Court has defined this standard as an objective test: “[W]hether an official protected by qualified immunity may be held personally liable for an allegedly unlawful official action generally turns on the ‘objective legal reasonableness’ of the action.” Anderson, 483 U.S. at 639 (emphasis added).
¶64 The Fourth Amendment prohibits unreasonable searches and seizures. With only a few limited exceptions, this right is protected by requiring government officials to obtain a valid warrant before searching one’s property or person. See, e.g., Camara v. Mun. Court of San Francisco, 387 U.S. 523, 528-29, 87 S. Ct. 1727, 18 L. Ed. 2d 930 (1967). Administrative searches based on alleged civil infractions violate the Fourth Amendment unless conducted under a valid warrant. Id. at 534. While the city claims to have searched Bosteder’s property under a warrant, McCready v. City of Seattle, 124 Wn.2d 300, 877 P.2d 686 (1994) (McCready II) makes it perfectly clear that administrative warrants issued without authority of statute or court rule are invalid. There was no statute or court rule authorizing these warrants. Because the search was objectively based on a void warrant — clearly void under McCready — the individual defendants who obtained the warrant and searched the premises cannot meet their burden to establish qualified immunity under the facts alleged in the complaint.
¶65 The majority admits the clarity of our case law: “Without question, the individuals here should have known that in the McCready decisions we prohibited conduct similar to that at issue today and ought to have refrained from engaging in such conduct entirely.” Majority at 38. However, the majority then emphasizes that the McCready decisions were based on state constitutional law rather than the Fourth Amendment. Perhaps so; however, a void state warrant, it is clearly established, is no warrant for Fourth Amendment purposes either.
*53¶66 “There is ... no general common law right to issue search warrants.” City of Seattle v. McCready, 123 Wn.2d 260, 274, 868 P.2d 134 (1994) (McCready I); see also id. at 276 (listing opinions from other jurisdictions reaching the same conclusion). Invasions of privacy must be authorized by cognizable legal authority. Federal courts applying the Fourth Amendment have made this point clear: “[W]hen a warrant is signed by someone who lacks the legal authority necessary to issue search warrants, the warrant is void ab initio.” United States v. Scott, 260 F.3d 512, 515 (6th Cir. 2001).
¶67 Since there is no general power to issue warrants, that authority must be derived from some positive source, either a statute or a court rule. See McCready II, 124 Wn.2d at 309. McCready II struck down administrative warrants based on probable cause of a civil violation in the absence of a statute or court rule which authorized such a warrant. Id. We applied state law in the McCready cases, but that law necessarily leads to a Fourth Amendment violation here. See United States v. Finazzo, 583 F.2d 837, 844 (6th Cir. 1978) (concluding that “federal courts do not have an inherent power to issue search warrants in the absence of a statute”), vacated on other grounds, 441 U.S. 929, 99 S. Ct. 2047, 60 L. Ed. 2d 657 (1979).
f 68 If there is no general right to issue a warrant and any warrant issued without authority is void under the Fourth Amendment, then in the absence of that statute or court rule no court may issue a valid administrative warrant to search for evidence of a civil infraction. We have clearly held such.
¶69 The majority recognizes the logic of this argument but rejects the conclusion because we have not yet applied these clearly established precedents in this particular factual context. However, such is not necessary to “clearly establish” a legal right. See Anderson, 483 U.S. at 640 (“This is not to say that an official action is protected by qualified immunity unless the very action in question has previously been held unlawful. . . .”); Mitchell v. Forsyth, *54472 U.S. 511, 535 n.12, 105 S. Ct. 2806, 86 L. Ed. 2d 411 (1985) (“We do not intend to suggest that an official is always immune from liability or suit for a warrantless search merely because the warrant requirement has never explicitly been held to apply to a search conducted in identical circumstances.”).
II. City Policy Violates the United States Constitution
¶70 The majority also reverses the trial court on the city’s liability under § 1983 and remands for further fact finding. Majority at 40.1 dissent because the record clearly demonstrates a city policy that caused, and was the moving force behind, this constitutional violation.
¶71 Municipalities are liable as “persons” under § 1983 when “the action that is alleged to be unconstitutional implements or executes a policy statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s officers.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978). “[F]ormal approval through the body’s official decisionmaking channels” is not necessary for municipal liability. Id. at 691. “Instead, it is when execution of a government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury that the government as an entity is responsible under § 1983.” Id. at 694 (emphasis added); see also Bd. of County Comm’rs v. Brown, 520 U.S. 397, 403-04, 117 S. Ct. 1382, 137 L. Ed. 2d 626 (1997). Our facts clearly meet this standard, demonstrating a city policy caused the constitutional violation.
¶72 By ordinance Renton adopted both the 1997 Uniform Housing Code and the 1997 Uniform Code for the Abatement of Dangerous Buildings published by the International Conference of Building Officials. These codes authorize building officials to enter buildings suspected of code violations. See Unif. Housing Code § 201.2; Unif. Code for the Abatement of Dangerous Bldgs. § 201.3. If the building is occupied, the officials must ask permission to *55enter; if the building is unoccupied, they must first try to locate the owner. “If entry is refused, the building official shall have recourse to the remedies provided by law to secure entry.” Unif. Housing Code § 201.2; Unif. Code for the Abatement of Dangerous Bldgs. § 201.3. The remedy sought in this case was a warrant to search the premises. Clerk’s Papers (CP) at 34-35. The sergeant in charge of the Community Patrol Resource Team (CPR Team) stated in his affidavit for the search warrant: “Both of these Codes provide for the application of search warrants for the purpose of inspecting a property for violations of the codes.” CP at 34. City policy thus favored a civil warrant as the proper recourse when entry was refused; however as previously noted, such warrants are void.
¶73 The city created the CPR Team to work “in conjunction with the Code Compliance Enforcement Section of the city of Renton’s Building and Land Development Division and the public to clean up and/or abate nuisance structures.” Id. This specialized team was to address the city’s problem with subcode buildings. The city authorized the team to seek legal remedies, including search warrants.20 They obviously followed city policy when they did so. Therefore the city is liable for the constitutional violations of its authorized agents when carrying out city policy. Four members of this team submitted affidavits to obtain the warrant. CP at 38-45. They were accompanied on the search by an assistant fire marshal, a code compliance officer, and a King County health inspector.21 The actions of these authorized officials in obtaining and executing the search warrant “may fairly be said to represent official policy.” Monell, 436 U.S. at 694. '
¶74 Further, the record demonstrates the police chief and the mayor approved of the officers’ conduct and prom*56ised to use similar methods in the future if landowners did not cooperate with the inspections. CP at 55-56. At a city council meeting, the police chief noted that many departments cooperated in the search, including, “ ‘the Planning/Building/Public Works Department, the Fire Department, the Development Services Division, King County’s Public Health Department and Renton’s City Attorney’s Office.’ ” CP at 56 (quoting May 3, 1999 City Council minutes). City attorneys were involved in the process. The police chief and the mayor applauded the effort, and their ratification also leads to municipal liability. See City of St. Louis v. Praprotnik, 485 U.S. 112, 127, 108 S. Ct. 915, 99 L. Ed. 2d 107 (1988). These actors were not rogues beyond municipal imprimatur but were carrying out their duties as defined by municipal policy.
¶75 This city policy was the moving force behind the violation of Bosteder’s constitutional rights. The city acts through its authorized agents, the contents of its ordinances, and the ratification of its officials. Municipal liability under § 1983 is thus established without material dispute of fact. We should remand to the trial court for determination of damages and other appropriate relief in light of this conclusion; however, municipal liability under 42 U.S.C. § 1983 has been established as a matter of law. No remand to determine liability is therefore necessary.
III. The Claim Filing Statute Does Not Apply to Individuals
f 76 The majority ignores the plain meaning of statutory language and instead divines legislative intent from the statute’s “ ‘spirit.’ ” See majority at 44-45 (internal quotation marks omitted) (quoting Fraternal Order of Eagles, Tenino Aerie No. 564 v. Grand Aerie of Fraternal Order of Eagles, 148 Wn.2d 224, 239, 59 P.3d 655 (2002)). I cannot agree since the best indicators of legislative intent are the words used in the statute given their plain and ordinary meaning.
f77 RCW 4.96.020(4) requires anyone who claims damages against a “local governmental entity” for tortious conduct to first file the claim with the city 60 days before *57commencing a lawsuit.22 RCW 4.96.010(2) defines local governmental entity as follows: “Unless the context clearly requires otherwise, for the purposes of this chapter, ‘local governmental entity’ means a county, city, town, special district, municipal corporation as defined in RCW 39.50-.010, quasi-municipal corporation, or public hospital.” By its terms the statute plainly does not apply to individuals.
¶78 As the majority notes, we also reached this conclusion when applying a similarly worded city ordinance in Boss v. City of Spokane, 63 Wn.2d 305, 387 P.2d 67 (1963). The ordinance in Boss required anyone asserting the city or its officers had committed a tort to file a claim for damages within 30 days. Id. at 308. The ordinance also stated: “ ‘Failure to present such claim in writing, duly verified in form, manner and time aforesaid, shall bar any action against the city for such alleged damage or injury.’ ” Id. at 309 (quoting the city charter). We held the bar did not apply to officials in their individual capacity because the legislature could have easily added the words “or any officer” if that were the legislature’s intent. Id.
|79 Similarly, the legislature could easily have added a few words to RCW 4.96.020(4) if it intended the statute to apply to city officials as individuals. It did not include those words, however, leaving the obvious conclusion that it did not so intend.
¶80 RCW 4.96.010(1) makes local governments responsible for the tortious conduct of their “officers, employees, or volunteers while performing or in good faith purporting to perform their official duties.” The same section states the requirement of filing a claim for damages as a condition precedent to a civil action. Thus, a person can sue the local *58government for the actions of its officers and must observe the claim filing provisions of the statute. But if the person sues the officers individually, the statute does not require filing a claim as a condition precedent. It says nothing whatsoever about such a filing.23
¶81 The majority recognizes the force of the statutory language but attempts to circumvent its plain meaning by arguing the legislature couldn’t have meant that. Majority at 44. It points to RCW 4.96.041, which requires local governments to pay for the torts of employees committed within the scope of employment, and reasons this statute puts governments on the hook financially for suits against their employees, creating a loophole in that claimants can reach into the government’s pockets without first filing a claim. Yes, that is the consequence of what the legislature said, but that is what it said. Moreover, individuals do not need to investigate their own conduct and remedy it, which is a rationale behind the claim filing statute. See Medina v. Pub. Util. Dist. No. 1 of Benton County, 147 Wn.2d 303, 310, 53 P.3d 993 (2002).
f 82 The language is unmistakably clear: the claim filing statute applies only to local governmental entities, not to individuals. The court cannot legitimately ignore a statute’s plain meaning simply because it wants to protect govern*59ment employee tortfeasors from responsibility for their misconduct. Bosteder’s trespass claim against these individual defendants is valid and should go to trial.
¶83 I dissent.
Alexander, C.J., and Chambers and Owens, JJ., concur with Sanders, J.

 “Members of the CPR Team have been deemed ‘Authorized Representatives’ of the Code Compliance Enforcement Section of the City of Renton’s Building and Land Development Division and as such are authorized to seek this search warrant.” CP at 34; see also CP at 47.


 Fire marshals and building officials are specifically authorized to perform inspections. Unif. Code for the Abatement of Dangerous Bldgs. § 201.2.


 The statute reads in full:
(4) No action shall be commenced against any local governmental entity for damages arising out of tortious conduct until sixty days have elapsed after the claim has first been presented to and filed with the governing body thereof. The applicable period of limitations within which an action must be commenced shall be tolled during the sixty-day period.
RCW 4.96.020(4).


 Other states’ claim filing statutes support this view. See, e.g., Ariz. Rev. Stat. § 12-821.0KA) (“Persons who have claims against a public entity or a public employee shall file claims .. ..” (emphasis added)); Colo. Rev. Stat. § 24-10-109(1) (“Any person claiming to have suffered an injury by a public entity or by an employee thereof while in the course of such employment.. . shall file written notice.” (emphasis added)); N.J. Stat. Ann. § 59:8-3 (“No action shall be brought against a public entity or public employee under this act unless the claim upon which it is based shall have been presented . .. .” (emphasis added)); S.D. Codified Laws § 3-21-2 (“No action . . . may be maintained against the public entity or its employees unless written notice ... is given to the public entity ....” (emphasis added)); Utah Code Ann. § 63-30d-401(2) (“Any person having a claim against a governmental entity, or against its employee for an act or omission occurring during the performance of the employee’s duties ... shall file a written notice ... .” (emphasis added)). In addition, Georgia has interpreted its claim filing statute, which is very similar to ours, to not apply to individual officers. See Jacobs v. Littleton, 241 Ga. App. 403, 405, 525 S.E.2d 433 (1999) (“The statute requires notice only if the claim is against the municipality; it does not require ante litem notice to individual employees of a municipality.”) (interpreting Ga. Code Ann. § 36-33-5).